Exhibit 10.11(d)

 

FOURTH AMENDMENT TO MASTER REPURCHASE AGREEMENT
GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

 

This Fourth Amendment, dated as of March 3, 2006 (this “Amendment”), to the
Master Repurchase Agreement Governing Purchases and Sales of Mortgage Loans,
dated as of January 18, 2005 as amended by the First Amendment dated June 20,
2005, Second Amendment dated October 28, 2005 and Third Amendment dated as of
January 17, 2006 (the “Agreement”), is made by and between LEHMAN BROTHERS BANK,
FSB (“Buyer”) and AAMES CAPITAL CORPORATION (“ACC”) and AAMES INVESTMENT
CORPORATION (“AIC”, collectively with ACC, “Seller” and, together with the
Buyer, the “Parties”). Capitalized terms used in this Amendment and not
otherwised defined herein shall have the meaning set forth in the Agreement.

 

RECITALS

 

WHEREAS, the Seller and the Buyer are parties to the Agreement, pursuant to
which the Buyer has agreed, subject to the terms and conditions set forth in the
Agreement, to purchase certain Mortgage Loans owned by the Seller, including,
without limitation, all rights of Seller to service and administer such Mortgage
Loans. Terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Agreement, as amended hereby.

 

WHEREAS, the Parties wish to amend the Agreement to modify certain of the terms
and conditions governing the purchase and sale of the Mortgage Loans.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

 

Section 1.                                          Amendment.

 


1.1                                 SECTIONS 13(A)(XIV), (XV) AND (XVI) OF THE
AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(xiv)                   the Leverage Ratio shall exceed 20.0 to 1.0 at any
time;

 

 (xv)                         the Adjusted Leverage Ratio shall exceed 7.0 to
1.0 at any time;

 

 (xvi)                      the aggregate amount of the AIC’s cash, Cash
Equivalents and available borrowing capacity on unencumbered assets that could
be drawn against (taking into account required haircuts) under committed
warehouse or working capital facilities, on a consolidated basis and on any
given day (the “Liquidity”), shall be less than $38,000,000 at any time;”

 

Section 2.                                          Waiver. Upon execution of
this Amendment, each of the Parties agree that any non-compliance with or
violation of Section 13(a)(xiv), (xv) or (xvi) of the Agreement on or after
December 31, 2005 and up to the date of this Amendment are hereby waived.

 


2.1                                 EACH OF THE PARTIES HEREBY REPRESENTS AND
WARRANTS TO THE OTHER THAT (A) THIS AMENDMENT CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF SUCH PARTY, ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE
WITH ITS TERMS, AND (B) THE EXECUTION AND DELIVERY BY SUCH PARTY OF THIS
AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON THE
PART OF SUCH PARTY AND WILL NOT VIOLATE ANY PROVISION OF THE ORGANIZATIONAL
DOCUMENTS OF SUCH PARTY.


 

1

--------------------------------------------------------------------------------


 

Section 3.                                          Covenants, Representations
and Warranties of the Parties.

 


3.1                                 EXCEPT AS EXPRESSLY AMENDED BY SECTION 1
HEREOF, THE AGREEMENT REMAINS UNALTERED AND IN FULL FORCE AND EFFECT. EACH OF
THE PARTIES HEREBY REAFFIRMS ALL TERMS AND COVENANTS MADE IN THE AGREEMENT AS
AMENDED HEREBY.

 

Section 4.                                          Effect upon the Agreement.

 


4.1                                 EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND
CONFIRMED. ALL REFERENCES TO THE “AGREEMENT” IN THE MASTER REPURCHASE AGREEMENT
GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS SHALL MEAN AND REFER TO THE
MASTER REPURCHASE AGREEMENT GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS AS
MODIFIED AND AMENDED HEREBY.

 


4.2                                 THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
ANY PARTY UNDER THE AGREEMENT, OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT
EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH.

 

Section 5.                                          Governing Law.

 


THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

Section 6.                                          Counterparts.

 


THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE THE SAME AGREEMENT.

 

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

SELLER:

 

 

 

AAMES CAPITAL CORPORATION, as Seller

 

 

 

 

 

 

 

By:

/s/ John D. Van Deuren

 

 

 

Name: John D. Van Deuren

 

 

Title: Executive Vice President – Finance and

 

 

 

 Chief Financial Officer

 

 

 

 

 

 

 

AAMES INVESTMENT CORPORATION, as Seller

 

 

 

 

 

 

 

By:

/s/ John D. Van Deuren

 

 

 

Name: John D. Van Deuren

 

 

Title: Executive Vice President – Finance and

 

 

 

 Chief Financial Officer

 

 

 

 

 

 

 

BUYER:

 

 

 

 

LEHMAN BROTHERS BANK, FSB, as Buyer

 

 

 

 

 

 

 

By:

/s/ Stephen A. Valentino

 

 

 

Name: Stephen A. Valentino

 

 

Title: Authorized Signature

 

3

--------------------------------------------------------------------------------